 UNITED STATES DISTRICT COURT                                      u.s. dist&'^o^ic^
 EASTERN DISTRICT OF NEW YORK
                                             .                    ★ MAD
                                                                  . „
                                                                        2 e 20,9 *y
 U.S. BANK NATIONAL ASSOCIATION,
                                                                 ^^^OKLYN OFF/-.
                        Plaintiff,                                                   "

        -against-

 BROOKLYN MOTOR CARS,INC.,                         NOT FOR PUBLICATION
                                                       ORDER
                        Defendant.                     No. 18-CV-2609(CBA)(PK)
                                               X

AMON,United States District Judge:

       Plaintiff U.S. Bank National Association filed this breach of contract action against

Defendant Brooklyn Motor Cars, Inc. on May 2, 2018. Brooklyn Motor Cars failed to answer or
otherwise respond to the complaint and the Clerk of Court entered default on June 29,2018. U.S.
Bank filed a motion for defaultjudgment on July 27,2018. The Court referred U.S. Bank's motion
to the Honorable Peggy Kuo, United States Magistrate Judge, for a Report and Recommendation
("R&R"). Magistrate Judge Kuo concluded that U.S. Bank established that Brooklyn Motor Cars
breached its contract with U.S. Bank and recommended entering judgment in favor of U.S. Bank

in the amount of $93,181.92—inclusive of the amount due under the contract, pre-judgment

interest, attorneys' fees and costs—as well as additional pre- and post-judgment interest.
       No party has objected to the R&R,and the time for doing so has passed. The Court may
accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistratejudge." 28 U.S.C. § 636(b)(1). To accept those portions ofthe R&R to which no timely
objection has been made,"a district court need only satisfy itself that there is no clear error on the
face of the record." Nelson v. Smith. 618 F. Supp. 1186,1189(S.D.N.Y. 1985).

       The Court has reviewed the record and, finding no clear error, adopts the well-reasoned

R&R as the opinion of the Court. Accordingly, the Court directs the Clerk of Court to enter

                                                   1
judgment in favor of U.S. Bank National Association in accordance with page fifteen ofthe R&R,

(D.E.# 17 at 15), and to close the case.

       SO ORDERED.


Dated: March 26, 2019
       Brooklyn, New York
                                                    s/Carol Bagley Amon
                                                  Carol Bagley A
                                                  United States Dis
